Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 8 June 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest friend.
Quincy 8. June 1806

Yesterday was the first Saturday since I arrived here, which passed over without bringing me a letter from you; and although I am willing to hope that it may be owing to some delay at the Post-Office, or to some accident which prevented your writing at the usual time, I cannot help feeling some degree of uneasiness least the omission should have been caused by the state of your health—Indeed the Saturday itself has scarcely been gone before I begin to feel impatient for the next, and when even that fails to bring me the tidings of your health, I strongly feel the disappointment.
When I closed my last letter to you, I was just coming out here; which I did—but returned the next morning to Boston, where I have again pass’d the week—Yesterday I came out with my mother, and expect to return to-morrow morning to Boston—I am still lodged at Whitcomb’s, and having a chamber to myself, am as well situated as I should be at a private house—But next Thursday is the day upon which I am to be made a Professor, and for the convenience during the heat of the summer of being near at hand I have concluded to take a chamber at Dr: Waterhouse’s untill Commencement—That is, untill the last week in August—A vacation of four weeks immediately follows after that, and when the Collegiate duties recommence, the Autumn will be so far advanced that I shall find no difficulty in going from Boston to Cambridge twice a week for the performance of my duties there—In which case I shall resume my chamber at Whitcomb’s, untill the period of my departure for Washington—Such is at present the prospect before me—It is to be sure that of a very unsettled life; but so mine must be untill the close of my public life; which has now little more than two years to run.——My temptations to break off from my connections with public affairs and resume the practice of the law, are even now so strong that if you were here, and as willing as I am, I believe I should renounce my official character at once. The time is peculiarly auspicious for commencing practice at the bar—The two most eminent men of the profession, in this State being just at this time removed—One to be Governor of the State, and the other to be Chief Justice of its Supreme Judicial Court.
Mr: Sullivan will undoubtedly be Governor—Mr: Strong had indeed a full majority of all the votes returned—But as the Senate and House of Representatives, decide upon the validity of the returns, and as there is a majority in both Houses, opposed to the Governor, they have appointed a committee who reported to reject, as not legally returned just votes enough to take the complete majority from Strong—Then the Election is to be made by the Legislature, and of course Mr: Sullivan will be chosen—The Senate have already accepted the report of the Committee and it goes to the House of Representatives for discussion to-morrow—The issue is foreseen, but it has already taken up almost as much time as our Legislature generally sit at this Season of the year—I dined yesterday with Mr: Strong at Sheriff Allen’s—His niece Miss Allen, whom you well remember, was married a few days since to Governor Strong’s eldest Son.
I hope you have received the deed which I enclosed to you last week, and that you will send it back to me, executed, as soon as possible—It is necessary to enable me to finish not only that business, but also Lowell’s houses—He has given me substantially satisfaction with respect of the difficulties of title which I hinted to you—But there are some little irregularities of form in the conveyances to him, which he has engaged to have corrected, before we finally execute the deeds—I consider the matter as settled, and feel no small satisfaction at the circumstance of having an house ready for us to go into, whenever we shall find it expedient. There are tenants at present in both of them; but they hold only from quarter to quarter, and either of them will go out with a quarter’s Notice.
I have yet said nothing to you of the children, because when I began my letter I had not seen George—He is now here to dine, and as well as his brother is very well—His complexion is darkened by the power of the Sun, and I think he will grow up, not very fair—I brought them out last Sunday the presents from you—A book for George, and a horse for John—They were both highly delighted with them, and thank Mamma, a thousand times.
The weather is this day excessively warm, and we have had a very few other days and parts of days; but the season in general has been cold and dry to excess—Only one rain of half a day since I came home—The vegetation more backward than I ever remember—Strawberries just now but in blossom, and not a pea, yet to be seen.
The Hawk is not yet arrived with my trunk from Alexandria, neither can I hear of any vessel going either there or to Georgetown—I have been looking anxiously for an opportunity to send you the plumb-Cake, which has been made sometime and is all ready to be sent. I shall according to your directions have the silk dyed, and will get your net handkerchief hunted up, and also dyed as you desire—I hope to get the comb, and forward it by the time you will want it, though it will probably not be in my power to procure any so fine as those you formerly had.
You have complimented me rather too soon upon my future performance; and in one respect I shall be glad that you will not be here; because it will save you the mortification of a disappointment—In another I regret very much your absence, for I am sure I should do better, if I could enjoy the advantage of reading my discourse to you, before I speak it—In former instances I had that benefit, and know how useful it was to me; most especially in the hints of passages to be struck out—I much want an adviser for that purpose now—The object and the occasion, are of little consequence, nor is much expected in such cases—Yet I feel a foolish uneasiness about me, from an idea that too much expectation will be formed by the hearers, and from the knowledge that it will not be gratified—There will probably be however little company and I shall get through as I can.
Your’s ever affectionately—
John Quincy Adams